 534302 NLRB No. 87DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.2The General Counsel, noting that the Respondent has sold the facility in-volved herein, requests that the remedy be modified to require that the Re-
spondent be liable for backpay until the discriminatee Salvador Salas secures
substantially equivalent employment with another employer.As recommended by the judge, we leave to the compliance stage of thisproceeding the determination of whether the purchaser of the Respondent's fa-
cility is a ``successor'' with an obligation to remedy the Respondent's unfair
labor practices. Golden State Bottling Co. v. NLRB, 414 U.S. 168 (1973). Ifit is determined that the purchaser of the Respondent's facility is a ``succes-
sor'' obligated to comply with the reinstatement order, the unlawful conduct
will be remedied and the discriminatee reinstated. If the purchaser, however,
is not a successor with an obligation to reinstate Salas, but nevertheless hired
employees of Respondent who were working at the time of sale, then the Re-
spondent's discrimination is likely to have had the effect of frustrating Salas'
chance of employment with the purchaser. In that event, we find that Respond-
ent would be liable for backpay until Salas obtains substantially equivalent
employment to that which he had when he was employed by Respondent. See
Fairview Nursing Home, 202 NLRB 318 (1973).1Unless otherwise stated, all events occurred during calendar year 1988.Gold Bond Building Products, a Division of Na-tional Gypsum Company and Association ofWestern Pulp and Paper Workers, Local 320,
AFL±CIO. Case 32±CA±9974April 15, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn October 10, 1990, Administrative Law JudgeBurton Litvack issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, the
General Counsel filed limited exceptions and a brief,
and each party filed an answering brief to the other's
exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Gold Bond Building Prod-
ucts, a Division of National Gypsum Company, Stock-
ton, California, its officers, agents, successors, and as-
signs, shall take the action set forth in the Order.Gary Connaughton, for the General Counsel.Dennis C. Merriam, of Charlotte, North Carolina, for the Re-spondent.DECISIONSTATEMENTOFTHE
CASEBURTONLITVACK, Administrative Law Judge. An originaland a first-amended unfair labor practice change in the
above-captioned matter were filed by Association of Western
Pulp and Paper Workers, Local 320, AFL±CIO (the Union)
on October 28 and November 7, 1988,1respectively. Basedon these filings, on January 11, 1989, the Regional Director
for Region 3 of the National Labor Relations Board (the
Board) issued a complaint, alleging that Gold Bond Building
Products, a Division of National Gypsum Company (the Re-
spondent) had engaged in acts and conduct violative of Sec-
tion 8(a)(1) and (3) of the National Labor Relations Act (the
Act). Respondent timely filed an answer denying the com-
mission of any alleged unfair labor practices. Pursuant to a
notice of hearing, a trial was scheduled for and held on Janu-
ary 17 and 18, 1990, before me in Stockton, California. At
the trial, all parties were afforded the opportunity to examine
and cross-examine witnesses, to offer into the record any rel-
evant evidence, to argue their respective legal positions oral-
ly, and to file posthearing briefs. Both counsel for the Gen-
eral Counsel and counsel for Respondent filed such briefs,
and they have been carefully read by me. Accordingly, based
on the entire record, including the posthearing briefs and my
observation of the testimonial demeanor of the several wit-
nesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONAt all times material, Respondent, a State of Delawarecorporation, maintained an office and place of business lo-
cated in Stockton, California, at which it was engaged in the
manufacture and distribution of building products. During the
12-month period immediately preceding the issuance of the
instant complaint, in the normal course and conduct of its
above-described business operations, Respondent purchased
and received goods and products, valued in excess of
$50,000, directly from suppliers who were located outside
the State of California. Respondent admits that it is now, and
has been at all times material, an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act.II. LABORORGANIZATION
Respondent admits that the Union is now, and has beenat all times material, a labor organization within the meaning
of Section 2(5) of the Act. 535NATIONAL GYPSUM CO.2Kee testified that he was ``between 100 and 150 feet'' from the group of12 individuals.3Kee stated that he recognized Arista and Khan from their picketing andthat Sam Franco had identified them to him. Franco corroborated Kee on this
point, stating that he had, pointed out both men to Kee earlier during the
strike.III. ISSUESThe complaint alleges that Respondent. terminated its em-ployees Salvador Salas, Isaac Arista, and Mohammed Khan
in violation of Section 8(a)(1) and (3) of the Act because
they participated in a concerted work stoppage and strike
against it from October 22 through 27, 1988. Denying the
commission of any unfair labor practices, Respondent con-
tends that Salas was terminated for ``walking off'' the job
and that Arista and Khan were terminated for having en-
gaged in serious acts of misconduct during the aforemen-
tioned strike.IV. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsThe record establishes that, until it sold the facility to theNewark Sierra Company in August 1989, Respondent main-
tained a plant in Stockton, California; that Michael Rogge
was Respondent's plant manager and was responsible for all
the functions of the plant including production, personnel,
accounting, purchasing, sales, service, and distribution; and
that Sam Franco was the personnel and safety supervisor.
The record further establishes that the Union represented Re-
spondent's production and maintenance employees; that the
most recent collective-bargaining agreement between Re-
spondent and the Union expired in September 1988; that the
parties had negotiated on a successor agreement since Au-
gust; that, on October 21, Respondent presented to the Union
its ``last, best, and final offer''; that the Union rejected the
final offer; and that Respondent's bargaining unit employees
began a concerted work stoppage at the Stockton plant on
October 22. During the strike, there was picketing in front
of the entrances to the facility; ingress and egress of vehicles
to and from the plant was occasionally impeded; there were
threats of violence, some property damage (mainly for vehi-
cles), and eggs were thrown at anyone entering the plant
premises and toward the guard shack, located to the west of
the plant's loading dock and beside an entrance onto the fa-
cility; and, on October 26, striking employees and others un-
leashed a barrage of rocks, bottles, eggs, and steel ball-bear-
ings aimed at the guard shack and the loading dock area of
the plant. The strike ended on October 27 after, on behalf
of the striking employees, the Union made an unconditional
offer to return to work. There is no dispute that the Union's
offer was accepted and striking employees were permitted to
return to work commencing with the day shift on October
28.1. Isaac Arista and Mohammed KhanIsaac Arista and Mohammed Khan were employed by Re-spondent at the time the above strike began (Arista had been
employed since 1985 and Khan since June 22, 1988); both
engaged in the work stoppage and participated in the strike
by picketing; and both were terminated at the conclusion of
the strike for having assertedly engaged in ``picketline mis-
conduct,'' participating in the rock throwing attack on the
plant property on October 26. In this regard, the record re-
veals that, during the afternoon on said date, approximately
140 striking employees and supporters gathered in the area
of a union trailer, which had been parked in a parking lot,
located adjacent to the Happy Valley Inn, a bar in which em-ployees often ate lunch, and directly across Church Streetfrom the plant, for a speech by a union official. By 4 p.m.,
no more than 80 to 90 individuals, who were congregated ei-
ther between the union trailer and the Happy Valley Inn or
in a covered shed area toward the rear of the parking lot, re-
mained. Suddenly, according to Jackie Shaw, who works for
Burns Security as a security guard and was assigned to work
at Respondent's Stockton plant during October 1988 and
whose duty post was the guard shack, sometime between 4
and 4:30 p.m., the aforementioned barrage of rocks, bottles,
eggs, and steel ball-bearings came from where the strikers
and their supporters were congregated, striking the guard
shack and plant loading dock area. Patrick Kee, the director
of security operations for Nuchols & Associates Security,
Inc., a company utilized by Respondent for the providing of
security guards during the strike, and supervisor of the
Nuchols & Associates security guards who were assigned to
Respondent's plant, testified that he was inside the guard
shack at 4:15 p.m. at which time the rocks and other objects
began raining down on the plant premises from across the
street. Looking through the shack's curved front window,
which was protected by an inch-thick ``bullet proof
plexiglass'' covering, installed at the outset of the work stop-
page, Kee was able to observe ``approximately 12'' individ-
uals, who ``were pretty much grouped together'' and stand-
ing ``closer to the Happy Valley Inn'' than the other remain-
ing strikers and their supporters, who were clustered around
the Union's trailer or in the shed area, heaving the aforemen-
tioned objects toward the plant property.2In all, Kee recog-nized four of the miscreants as striking employees and stated
that he knew the names of two. Isaac Arista and Mohammed
Khan,3and that both were throwing rocks with regard to ex-actly what he observed the two alleged discriminatees doing,
Kee testified on direct examination, ``I seen the rocks in
their hand. I seen them actually bend down, pick something
up off the ground, and then they threw it and when it left
their hand it was rocks .... 
heading in the direction of theloading dock area,'' at which trucks and trailers were parked.
He added that he was certain he saw Arista and Khan throw-
ing rocks, 2 to 3 inches in diameter; that their throwing mo-
tions were similar to those of baseball outfielders making
long throws to the infield; and that each discriminatee threw
three or four rocks. During cross-examination, Kee contra-
dicted himself as to actually observing objects in the hands
of Arista and KhanÐ``I seen them bend down and their hand
goes down and covers something.... I 
cannot see whattheir hand is covering.'' However, he was certain that what
each threw in the direction of the plant were rocks (``I seen
the rock as it was airborne.''). Kee further testified that the
barrage of rocks, bottles, eggs, and steel ball-bearings contin-
ued for ``between 30 and 60 minutes''; that, immediately
after it stopped, Franco came out to the guard shack; and that
he (Kee) told Franco what he had just observed and ``who 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Respondent had assigned to the security guards the task of video tapingthe picketing and all surrounding activities. However, there were no tapes of
the October 26 incident. According to Kee, the guards did have their video-
taping cameras available but taping was impossible as the strikers were using
large mirrors to reflect sunlight toward the cameras and, thereby, ruining the
resulting tapes. Arista continued this.5Moreno testified that not only rocks but also eggs and bottles were thrown``from the Happy Valley parking lot'' toward the plant by perhaps ``a dozen
individuals, who ``were mixed ...in with the other people.'' Stating that

the rock throwers were striking employees, Moreno added that not all of the
12 were employees, that the rocks were actually thrown by hand but that the
eggs were propelled by means of slingshots.6In his pretrial affidavit, Arista stated that, on October 26, he departed theplant area at 3 p.m. in order to pick up his wife. Explaining why he changed
his departure time to sometime between 4 and 4:30 p.m. while testifying,
Arista averred ``before that's the time I usually picked her up.''7Arista stated that he was across the street from the plant during the after-noon on October 6 but that he never remained in one place ... I was just

around.'' He added that he was ``under the shed for the meeting''; that he
was near the union trailer at other times; and that, for a while, he was ``inside
the bar.''8After answering ``correct'' to a question as to whether he had been struckby a pickup truck on the night of October 24, Khan was confronted by his
pretrial affidavit in which he stated that he could not have thrown rocks on
October 26 because 4 days before, on the night of October 22, he was
``knocked down'' by a pickup truck.9Other than taking some pain medication, Khan received no medical treat-ment for his injury. Thus, he did not see a doctor, nor did he take any pre-
scription medicine or keep his arm in any type of sling. Also, Khan denied
engaging in any picketing subsequent to the injury. Although stating that Khan
told him that his arm was ``pretty sore,'' Dan Moreno could not say Khan
was not one of the rock throwers but only that he did not see him throwinganything.10The time and date on the video tapes was October 23 at 6:53 p.m. Coun-sel for the General Counsel and counsel for Respondent were afforded the op-
portunity, subsequent to the close of the hearing, to view Respondent's video
tapes of the picketing for October 2 through 24 and stipulated that no other
tapes revealed any incident such as described, infra.With regard to the date on the tapes, Sam Franco testified that, once a tapeis recorded, the time and date are imprinted on it, and ``you could not change
it.''it was that I had observed,'' specifying Arista and Khan``throwing rocks.''4Sam Franco testified that, on the afternoon of October 26,he was called back to the plant by the security guards, who
reported that there was an ongoing rock and bottle throwing
incident. On arriving at the plant, Patrick Kee gave him the
names of some of the individuals who had been involved, in-
cluding Arista and Khan. Thereafter, according to Franco, he
reported to Michael Rogge as to what Kee had told him, and,
based ``on the testimony of Pat Kee being an eyewitness,
they decided.'' to terminate both Khan and Arista for having
engaged in picket line misconduct. Rogge corroborated Fran-
co that they ``discussed the overall circumstances of what
[the incident] had involved'' and, after again speaking to the
eyewitness, decided to terminate the two alleged
discriminatees.Both Isaac Arista and Mohammed Khan denied having en-gaged in any rock throwing on October 6. With regard to the
former, employee Dar Moreno, who was a picket captain
during the strike and was present each day during the work
stoppage either on the picket line or across the street from
the plant, testified that he is acquainted with Arista; that
Arista was among those gathered in the area of the Union's
trailer in the parking lot adjacent to the Happy Valley Inn
during the afternoon on the above date; that, as was his cus-
tom during the strike, Arista left the area ``between three-
thirty and four'' o'clock in order to pick up his wife and
children; that the rock throwing5occurred between 4:30 and5 p.m.; and that Arista did not return to the plant area until
approximately 6 p.m. Contrary to Moreno's recollection,
Arista himself testified that, during the work stoppage, he
customarily remained in the plant vicinity until ``4:30 in theevening'' at which time he departed to pick up his wife at
a ``cosmetology school'' and his children who were with a
baby-sitter; that, specifically as to October 26, he left the
picket line at ``between four and four-thirty'' in the after-
noon;6and that he observed the throwing of eggs, rocks, andfirecrackers before he left. While maintaining that he was not
involved, Arista stated that as many as 15 employees were
throwing debris toward the plant from across the street and
that they were all standing between the bar and the Union's
trailer.7Mohammed Khan testified that he was across the streetfrom the plant during the afternoon on October 26 ``to hearthe speech''; that he was there for no longer than 2 hours;that ``when the speech was ended I went home'' along with
many others; that he saw no one throwing anything at the
plant; and that he did not throw anything. In any event,
Khan, who is right-handed, asserted he could not have
thrown rocks that afternoon as he had an injured right arm,
resulting from having been struck by a truck while picketing
on October 24.8According to Khan, the injury occurred ashe was picketing at a plant entrance during the evening that
day; a ``pick-up'' truck, driven by a man who was meeting
his wife, an office employee. came through the gate and
struck him. Khan added that he was turning away from the
on-coming car, with his back facing the vehicle, when he
was hit by the driver's side of the vehicleÐthe point of im-
pact being the back of his right shoulder, and he was ``shak-
en'' by the impact but, contrary to his pretrial affidavit, did
not fall down. Immediately after the collision, the pickup
truck accelerated and ``went inside very fast.'' Khan further
testified that, as a result of being struck by the truck, he was
in great pain, immediately went home, and ``took medicine
for the pain.'' He added that the pain persisted for 2 or 3
days, during which time, in order not to irritate the injury,
he neither tried to raise his right arm above his head nor lift-
ed anything with it.9Although testifying that the security guards at that en-trance denied recording the incident, Khan stated that Re-
spondent had two video tape cameras operating at the plant
entrance at the time of the collision. In this regard, Respond-
ent offered into the record two video tapes, Respondent's Ex-
hibits 7 and 8, dated October 23, which purportedly depict
the above-described incident.10Analysis of the scenes, whichappear on both tapes and which were jointly viewed by op-
posing counsel and me during the trial, reveals that, at ap-
proximately 6:53 p.m., a pickup truck approached the plant
entrance, slowing down as it entered the driveway, and
moved toward a security guard and several pickets, who
were standing in front of and alongside the vehicle. The al-
leged discriminatee Khan was among the pickets and stand-
ing next to and facing the right front fender of the truck (the
passenger side). While slowing the truck, the driver, who, ac-
cording to Sam Franco, was the husband of an office em-
ployee, never actually stopped; the pickets, including Khan,
moved out of the vehicle's path in order to avoid being
struck; and the driver accelerated as the pickup truck moved
past the strikers. With regard to Khan, who carried a placard 537NATIONAL GYPSUM CO.11Given his position at the right side fender as it passed by him, what wasclear from viewing both tapes is that it was impossible for Khan to have been
struck on the back of his right shoulder by the pickup truck as it passed by
him.12Dan Moreno corroborated Shaw on the presence of carsÐ``there was carsparked all over .... in 
the driveway, in the parking lot, along the wholeside of the bar'' and along Church Street from the Happy Valley Inn to the
trailer.13Shaw said that she did look across the street after the initial rock barrage;the strikers ``were all together.... 
they were bunched up. The were just allthere together.'' She could identify no particular individuals throwing rocks.14Shaw admitted that her duties did not include handling strike activity,which was assigned to the Nuchols' crew and that Kee entered the guard
shack just as the rock barrage ended. She further stated that Kee asked if she
recognized any of the rock throwers. After Shaw said that she could not, Kee
responded that he had seen ``people throwing rocks.''15Apparently, such employees are also known as firemen.16Comprising the small crew in the powerhouse that morning were MalcolmMesser, the foreman; Reuben Moreno, the senior engineer (in charge of pow-
erplant maintenance); Gill Zellner, the turbine engineer; himself; and Steve
Melera, the utility man.17Contradicting Salas, Messer testified that there were security people in thepowerhouse that morning but not stationed there. Rather, they would walk
through on their rounds and leave. After being confronted with Salas' testi-
mony, Messer stated that ``they had one upstairs ... who stayed there but

none down there where Salas was.''Reuben Moreno, the senior engineer, corroborated Salas and contradictedMesser, testifying that not only were guards posted throughout the power-
house, including the boiler room, where Salas worked but also a guard ``fol-
lowed me everywhere I went.'' After first denying that a guard followed
Moreno that day and after being told that Moreno had so testified, Messer
changed his testimony, stating ``It could have happened. Yes.''in his right hand, the right side of the truck passed close byhim and, while it is unclear whether there was actual contact,
Khan evidenced no indication of having been struck or in-
jured by the vehicle as it passed by him.11In addition to the above video tapes, Respondent offeredinto the record another tape, Respondent's Exhibit 9, dated
October 24. On tape is depicted an incident, jointly viewed
by opposing counsel and me during the trial, occurring at
8:06 a.m., the morning after Khan's asserted injury, in which
the alleged discriminatee is shown with his right arm fully
extended above his head, making a waving motion. Another
scene on the tape, which was jointly viewed by opposing
counsel and me, shows Khan, at approximately 10:23 a.m.,
carrying a picket sign, with his right arm extended straight
out. Finally, another video tape, dated October 26, was
viewed by opposing counsel and me; on it is depicted a
scene, at 2:36 p.m., of Khan, standing in front of the plant
and holding up a tee-shirt, with the word ``war'' printed on
it. In doing so, Khan held the shirt above his head, with both
arms upraised. In none of these three scenes does the alleged
discriminatee appear to be in any pain or discomfort as a re-
sult of using his right arm.Casting doubt on Patrick Kee's ability to identify Khanand Arista as rock throwers and, inferentially, his credibility,counsel for the General Counsel called Jackie Shaw as a re-
buttal witness. Shaw, the Burns security guard, testified that
she had been assigned to duty at Respondent's plant for 4
years, that her duty post was normally the guard shack at the
entrance to the plant or Church Street, and that she arrived,
on duty, at approximately 3:50 p.m. on October 26. With re-
gard to being able to identify anyone in the area of the
Union's trailer, parked across the street, noting that cars were
parked all along the opposite side of Church Street and in
the driveway alongside the Happy Valley Inn, at 4 p.m. that
afternoon,12she stated that from inside the guard shack, shecould see ``heads'' but no more of peoples' bodies. Asked
if she could identify any of the individuals in the proximity
of the trailer, Shaw responded, ``If I could have seen clearly,
you could have. But they were all bunched together. They
were just like a bunch of ants on a piece of candy. They
were all bunched together.''13Compounding the difficulty inobserving anything across the street from inside the guard
shack, continued Shaw, was the condition of the protective
covering for the front windowÐ``[The strikers] had thrown
eggs. We had eggs on the window with the yolks coming
down and stuff. The window was a mess.'' As a result, she
testified, ``it would make things blurry ... you couldn't see

as good as you could if they wasn't there.'' Next, specifi-
cally asked if you could see anyone in the area between the
trailer and the bar bending over in order to pick something
up from the ground, Shaw answered, ``No sir.'' Finally, with
regard to Kee's presence in the guard shack at the outset ofthe rock barrage, Shaw said, ``when those rocks started therewas nobody in there with me. I was by myself.... 
[Kee]came in later .... a 
couple of minutes later,''14and hestood by the front window. Asked if he could have identified
particular individuals, she stated that Kee was much closer
to the window than herself, ``but I really don't see how he
could ... pinpoint [anyone] because ... the plexiglass

with the eggs and the stuff on it, it was really hard.'' Kee
himself conceded that there were smashed eggs and rock
scratches on the plexiglass covering but denied that such dis-
torted his view of the area that afternoon.2. Salvador SalasThe record establishes that, subsequent to the conclusionof the work stoppage and to accepting the striking employ-
ees' unconditional offer to return to work, Respondent re-
sumed normal operations at the Stockton facility on October
28Ðalbeit with a skeleton crew of just 35 to 40 workers.
According to the plant manager, Michael Rogge, Respondent
was ``concerned about sabotage'' and, as a result, assigned
approximately 70 individuals (including 20 uniformed secu-
rity guards and 50 supervisors and salaried employees from
other plants, owned by Respondent) to watch all workers and
all areas of the plant that morning. One of the workers who
reported to the plant for that day's morning shift was alleged
discriminatee, Salvador Salas. Salas, who had been employed
by Respondent since 1976, was a boiler operator15in theplant's powerhouse. At the time of the work stoppage, he
had been the Union's shop steward in his department and,
during the strike, served as a picket captain. Along with the
other powerhouse employees,16Salas reported for work at 7a.m. and, according to him, a uniformed security guard was
``physically brought to me by my supervisor [Malcolm
Messer] and it was stated that he is the one that is going to
be watching me.''17With the guard watching him, the alleged discriminateeworked until 8:30 a.m. at which time he was approached by
Messer in the boiler room. In the presence of senior engi-
neer, Reuben Moreno, testified Salas, Messer told him he
had been ``instructed'' to have Salas report to Foreman
Merle Davidson for work in the labor pool in the shipping
department. Salas asked if Messer was taking him off his
regular job and placing him in the labor pool, and Messer
answered yes. To this, Salas asked Messer to verify the time 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18Asked if, in fact, he specifically asked for Bill DeSersa, an employee,who was known to him as being a union official, the plant manager averred
that he was not sure. However, in his pretrial affidavit, Rogge admitted spe-
cifically asking for Desersa.Sam Franco testified that Rogge, indeed, attempted to assign DeSersa to thework prior to assigning the sweeping to Salas and that DeSersa, in October
1988, was a member of the Union's negotiating committee and a millwright,
a ``skilled'' position.19According to Rogge, he asked for Salas because ``we were running a realskeleton crew. We were only running one machine, except for the one ma-
chine and the powerhouse, and maintenance, there wasn't anyone else to speak
of in the plant from an hourly standpoint.... I 
figured was the other bestbet and Sal was the junior man in the powerhouse.... He 
would be the log-ical one to go out.'' As to whether he new that Salas was a union steward,
Rogge said, no. He explained that he was aware that Salas had been a steward
``some of the time'' but not ``all of the time'' and that he had attempted, with-
out success, to obtain a list of shop stewards from the Union. Casting doubt
on Rogge's testimony as the uncontroverted testimony of Salas that he had
personally filed, as shop steward, no less than 25 employee grievances and
that he had signed each one.Rogge admitted being aware that there were no surplus workers in the pow-erhouse that morning and that someone had to be taken from his regular work
to perform Salas' job there.20Contradicting Davidson, Rogge testified, ``I don't think he had any jani-tors'' to do the work that morning.21Other than the senior engineer and the utility employees, workers in thepowerhouse received no regularly scheduled lunchbreak. Employees, such as
Salas and the other firemen, were expected to eat their lunches whenever time
permitted; however, the parties stipulated that the practice of the day-shift em-
ployees was to eat lunch at approximately 11 a.m. The senior engineer and
the utility people had a lunchbreak built into their daily shift schedules as did
all other plant employees. According to Salas, the utility personnel in the pow-
erhouse had their lunchbreak at 11 a.m. Also, whenever he substituted for util-
ity people, he ate at the time the employees had their lunchbreak.22Davidson testified that, ``normally, if I have extra people working in mydepartment, they take their lunch at the same time the shipping people take
their lunch.'' This appears to represent Respondent's policy when employees
are temporarily transferred from their departments to others. Thus, Malcolm
Messer corroborated him on this point, saying when people substitute for util-
ity workers in the powerhouse, they are ``supposed to'' take their lunches at
the same time as other utility workers.23Davidson denied that Salas ever asked what time the shipping departmentemployees ate lunch but changed his testimony, saying ``its possible'' that he
did say the sweeping job was ``a shitty'' one. On this, he averred, it ``was
not a job that most people would relish doing.''24As stated above, employees often ate lunch at the Happy Valley Inn.There is no restriction against employees, other than those in the powerhouse,
leaving the plant property during their scheduled lunchbreaks, and supervisory
permission is not required.of the assignment because the labor pool employees receiveda break at 9 a.m., ``so therefore I take a break at nine
o'clock.''With regard to the assignment of the alleged discriminateeto the labor pool, Malcolm Messer testified that, earlier, he
had been summoned to the main office where Mike Rogge
``called me over and asked me to have Sal Salas report to
Merle Davidson to sweep up the parking lot.'' Thereupon,
according to Messer, he returned to the powerhouse and so
instructed Salas. Plant Manager Rogge testified that he ar-
rived at the plant on October 28 and noticed that ``there was
an awful lot of broken glass and rocks'' and other debris
``all over the ground'' in the loading dock area. Believing
the conditions there to be ``dangerous'' and in need of im-
mediate cleaning, Rogge testified that he originally contacted
the maintenance department but was informed that the only
available worker18``went home sick.'' Just then, ``MacMesser ... walked past the door so I yelled at him if he

could send Sal Salas out to clean it ... I guess ... I asked

if he could spare him.''19Finally, on this point, Merle Da-vidson, who is Respondent's distribution supervisor and re-
sponsible for the shipping department, testified that the
``yard was full of rocks and broken beer bottles,'' that he
had employees who were available to perform the required
sweeping duties,20that he did not request anyone be assignedto his department to do the above work, and that neither
Rogge nor Franco customarily assign work in his department
without his knowledge.In any event, having been assigned to report to Davidsonand with the security guard, who had earlier been assigned
to him, following him, Salas reported to the shipping depart-
ment and spoke to Davidson. Salas testified that the foreman
began, saying ``I don's know what you did, Sal, but you got
a shitty job. I said, what do you mean. He says, well, you're
going to be assigned to be sweeping out the loading dockand the blacktop.'' Salas replied ``okay'' and asked what
time the shipping department employees had lunch. Davidson
replied, ``between 11:45 and noon and I made a gesture
which he questioned and I says ... because I go to lunch
at 11 o'clock, I am accustomed to eating at 11 o'clock.''21To this, Davidson said ``Okay, go ahead and go on lunch at11 o'clock.''22Davidson, who stated that he learned Salaswould be assigned to his department earlier in the morning
when ``I was told by Mr. Franco or Mike Rogge that Mr.
Salas would be sent to the shipping department and I was
to ... assign him ... [to] sweeping debris in the front

shipping yard,'' testified that Salas reported to his office be-
tween 9 and 10 a.m., identified himself, and said, ``I'm here
to sweep up the front yard.'' Davidson was unable to recall
anything else about this conversation but specifically denied
having any conversation about the time of Salas' lunchbreak
or saying that he had been assigned to a ``shitty job.''23Salas and Davidson concluded their conversation in theshipping department office, and the foreman accompanied
Salas to the loading dock area, showed him the location of
the broom and shovel, told him to bring a scrap bin to the
debris-covered area, and instructed Salas to ``sweep it up.''
As ordered, Salas began sweeping and cleaning the loading
dock area, removing the rocks and broken glass. There is no
dispute that, at approximately 11:05 that morning, Salas
stopped working, left the plant property, and went across the
street to the Happy Valley Inn. According to Salas, he went
to have his lunch24after so informing the uniformed guard,who had accompanied him from the powerhouse and after,
in Davidson's estimation, completing almost all the sweeping
work, with just ``one small pile left to be picked up.'' Mo-
ments after the alleged discriminatee left, Davidson returned
to the loading dock and observed the security guard, but not
Salas, there. Informed by the former that ``Salas had left the
job and gone across the street'' to the bar, Davidson walked
back to his office, telephoned Malcolm Messer, who said that
Salas did not receive a regular lunchbreak in the powerhouse,
and then telephoned Michael Rogge with the news of Salas'
conduct. Rogge, who, according to Davidson, said he would
take care of the matter, testified that, after the call from Da-
vidson, he walked to the latter's office; was told by the fore-
man that the information had come from the guard, who was
assigned to watch Salas and who, according to Davidson and
Franco, was a supervisor from another plant; and spoke to
the guard who said that Salas had, indeed, left the job and
had gone across the street to the bar. Thereupon, Rogge re- 539NATIONAL GYPSUM CO.25Rogge conceded that permission is not normally required from a super-visor for employees to leave during their regular lunch hour.turned to his office, told Franco what had occurred, and tele-phoned Respondent's attorney. The latter told Rogge that
employees had been terminated for walking off the job
(Rogge was aware that probationary employees had been dis-
charged for such conduct) and instructed him to get Salas'
explanation for his conduct. Thereupon, Rogge telephoned
Davidson and was told that the latter had spoken to Messerand knew that Salas' hours had not been changed nor had
they discussed lunch. According to Rogge, as a result of
what occurred, ``we really didn't think ... he was going to

come back.''Meanwhile, Salas completed his lunch, returned to theplant property at 11:27 a.m., and resumed performing the
sweeping duties to which he had been assigned. Shortly
afterward, he was approached by three security guards who
said he was wanted in the plant manager's office. Salas re-
fused to recognize their authority to order him to go any-
where, an argument ensued, and one guard telephoned Rogge
that Salas would not come to his office unless ordered to do
so by Rogge himself. The latter instructed Sam Franco to
bring Salas to his office; Franco, thereupon, spoke to Salas;
and the alleged discriminatee accompanied Franco to
Rogge's office where a meeting ensued. Salas testified that
Rogge began, saying ``I'm sorry but I'm going to have to
terminate you.'' Salas asked why, and Rogge asked if Salas
wanted a union steward present. Salas said he saw no reason
for one and again asked why he was being fired. Rogge re-
plied ``that I walked off the job ... Mr. Davidson had

called him and told him that I had walked off at 11
o'clock.'' Salas responded that Rogge should ask Davidson
about their earlier conversation as to his lunch hour but
Rogge replied, ``I don't have to do that, you're terminated,
we won't tolerate you walking off the job.'' No more was
said, and Salas left.Michael Rogge testified that Salas was ``extremely hot andworked up, belligerent'' and yelling that he was being har-
assed when he was ushered into the plant manager's office.
Rogge asked if Salas wanted a union steward or was one
himself, and Salas said, no. Thereupon, ``I asked Sal why he
had walked off the job and he said that he was hungry and
he just went to the bar ... I asked him if he had received

permission from anybody or told anybody ... that he was

leaving, or that he was going to go to lunch and he said,
no.'' Rogge then asked ``if had any other reasons ... as far

as why he walked off the job .... 
and he said no, and Isaid I'll be forced to terminate you.'' During cross-examina-
tion, Rogge changed his testimony, conceding that, as he
stated in a pretrial affidavit, Salas never yelled nor uttered
any sort of belligerent comment but exhibited this attitude by
his ``body language'' and ``demeanor.'' Further, he admitted
that Salas said that he had gone to the bar because he was
``hungry''Ð``it could have been lunch.'' During direct ex-
amination, Sam Franco testified that, when Salas entered
Rogge's office, the latter asked if he wanted a union steward,
and Salas said, no. Salas asked by he was there; ignoring the
question, Rogge ``asked him why did he walk off the job.
[Salas] said that he went across the street to get something
to eat.'' Rogge responded that walking off the job was a se-
rious ``offense'' and asked if Salas had anything to say about
it and whether he had received permission. Salas replied that
he did not need permission. Thereupon, Rogge said he was
forced to terminate him, and Salas asked for a final check.During cross-examination, Franco denied that Salas said hewas a shop steward in answer to Rogge's question but was
confronted with his sworn testimony to the State of Califor-
nia Unemployment Appeals Board that Salas, indeed, said he
was a shop steward. Further, while he said he could not re-
call Salas explaining to Rogge why he took his lunchbreak
then, Franco's sworn testimony to the Unemployment Ap-
peals Board was that, after Rogge said he did not have a
lunchbreak, Salas said ``well I do as long as I'm working in
a labor pool.'' When Rogge then asked whether he had ever
asked what time he was to take lunch, Salas said, no, adding
``this is when I go to lunch during a labor pool job. I take
a lunch at 11 o'clock.''The record reveals that this was the first instance that Re-spondent had temporarily taken a skilled employee off his
regular job and assigned him to a labor pool job. Further, ac-
cording to Malcolm Messer, taking Salas from the power-
house required that he utilize Reuben Moreno as the fireman
on the day shift. Although Moreno had some experience in
that capacity, Messer conceded it was ``unusual'' to have
Moreno perform Salas' work. Finally, Messer stated that
``janitors'' are usually the employees who perform sweeping
duties and that the employees were supervised by Davidson.With regard to the decision to terminate Salas, Sam Francotestified that when Messer told them that Salas had no lunch
hour, he and Rogge believed the alleged discriminatee had
walked off the job inasmuch as ``nobody in the plant had a
lunch at 11 o'clock.'' When informed that such was the cus-
tomary time for the powerplant workers to eat their lunches,
Franco averred, ``I did not know that at the time.'' In light
of the testimony as to what Salas told Rogge he did when
he left the plant, Franco conceded that the dispute seemed
to be over the time Salas should have taken his lunch and
not over walking off the job; however, he pointed out that
such was only what Salas told them and it may have been
a fabrication. In any event, Rogge just blurted out that Salas
was firedÐwithout prior deliberation or consultation. Mi-
chael Rogge testified that Salas should have requested per-
mission prior to leaving the plant especially when he was
taking a different lunch hour than he would normally have
taken.25Finally, Rogge admitted that no long-time employeehad ever previously been terminated for walking off the job.B. Analysis1. Arista and Khan``Section 7 of the Act gives employees the right to peace-fully strike, picket, and engage in other concerted activities
for the purpose of collective bargaining or other mutual aid
or protection.'' Clear Pine Moulding, 268 NLRB 1044, 1045(1984). However, ``striking employees may disqualify them-
selves from reinstatement by engaging in serious mis-
conduct.'' Matlock Truck Body Corp., 248 NLRB 461, 472(1980). In all cases involving either the discharge of or the
refusal to reinstate strikers for having engaged in such al-
leged acts of misconduct while picketing, ``the burden of
proving discrimination is that of the General Counsel.''
Rubin Bros. Footwear, 99 NLRB 610, 611 (1952). In this re-gard, the General Counsel must first establish that an individ- 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
26Viewing the video tapes of the incident which supposedly resulted in theinjury to his right shoulder leads one to the unmistakable conclusion that, if
Khan did, in fact, hurt his shoulder, this incident did not cause the damage
and that, since the incident, which appears on Respondent's video tapes dated
October 3, must have been that which was described by Khan inasmuch as
no other like incident appears on Respondent's video tapes of the picketing,
he fabricated his testimony about an injury to his right shoulder. These conclu-
sions must be correct as, given Khan's position at the time the pickup truck
passed by him, injury to his right shoulder was impossible and as video tapeof his picketing on subsequent days shows him moving his right arm without
an indication of pain or discomfort.27During direct examination, Kee asserted that he was able to observe rocksin the hands of Khan and Arista (``I seen the rocks in their hands''). However,
during cross-examination, he said he was unable to see what was in their
hands. Rather, ``I seen the rock as it was airborne.''ual was, in fact, a striker and that his employer took someaction against him for conduct while the employee engaged
in the work stoppage. At this point, the burden shifts to the
respondent which must prove that it entertained an honest be-
lief that the striking individual has engaged in misconduct.
Such constitutes an adequate defense to a charge that the dis-
charge or refusal to reinstate was violative of the Act exceptwhere the General Counsel next affirmatively establishes that
the employee did not, in fact, engage in the asserted mis-
conduct or that it was not so flagrant or egregious so as to
warrant discharge or denial of reinstatement. Gem UrethaneCorp., 284 NLRB 1349, 1352 (1987); Desert Inn CountryClub, 275 NLRB 790, 795 (1985); Newport News Shipbuild-ing, 265 NLRB 716 (1982). Finally, in determining whethera striking employee's picket line misconduct is sufficiently
serious to justify an employer's refusal to reinstate him, the
Board applies an objective test: ``whether the misconduct is
such that, under the circumstances existing, it may reason-
ably tend to coerce or intimidate employees in the exercise
of rights protected under the Act.'' Clear Pine Mouldings,supra at 1046.Here the record establishesÐand Respondent concedesÐthat employees Arista and Khan participated in the concerted
work stoppage and picketing against it at the Stockton plant,
which activities commenced on October 22, 1988. Further,
there is equally no dispute that Respondent refused to rein-
state each alleged discriminatee for certain strike-related mis-
conduct, Arista's and Khan's involvement in which is in dis-
pute. The burden, I believe, thereby shifted to Respondent to
establish that it honestly believed both alleged discriminatees
engaged in the misconduct assertedly for which they were
denied reinstatement on the conclusion of the strikeÐpartici-
pation in the rock-throwing attack on the plant property be-
tween 4 and 4:30 p.m. on October 26. In this regard, I rely
on the uncontroverted testimony of Sam Franco, finding that
Plant Manager Michael Rogge and he decided to deny rein-
statement to Arista and Khan, honestly believing that the two
employees had, indeed, participated in the above-described
rock-throwing barrage. I further find that their conclusions
were based on the purported ``eye witness'' reports of Pat-
rick Kee, the Nuchols, Inc. official who supervised the secu-
rity guards at the plant during the strike, concerning the rock
throwing on October 26. The Board has long held that an
employer may premise his belief of striker misconduct on re-
ports of its security guards. Newport News Shipbuilding,supra; Giddings & Lewis, Inc., 240 NLRB 441, 447±448(1979).As recognized by the parties, the crux of the instant matteris whether, in fact, Mohammed Khan and Isaac Arista en-
gaged in the attributed misconduct. Put another way, do I
credit the ``eye witness testimony of Patrick Kee, or do I
credit the specific denials of the alleged discriminatees as to
their participation in the October 26 rock throwing. In order
to resolve this quandary, I must assess the credibility of the
several witnesses, and, in this regard, the most impressive
was the security guard, Jackie Shaw. Her testimonial de-
meanor appeared to be that of an honest witness, and she had
no interest in the outcome of this proceeding. Accordingly,
her testimony shall be credited in its entirety and relied on
by me in determining what occurred. As to the alleged
discriminatees, not only was Khan's demeanor, while testify-
ing, suggestive of a witness utterly lacking in candor but alsohis assertion that an injury to his right shoulder preventedhim from engaging in any of the ascribed rock throwing was
rendered absolutely untenable by the video tape evidence of
the incident, which supposedly resulted in the damage to his
shoulder, and his subsequent actions during the strike.26Un-like Khan, Arista impressed me as being an apparently trust-
worthy witness; however, based on the blatant contradiction
between his trial testimony and his pretrial affidavit regard-
ing the time of his departure from the plant area in the after-
noon of October 26, one might reasonably conclude that he
may have deliberately misled the General Counsel as to the
impossibility of his participation in the rock throwing and
that he would dissemble when such represented a means to
a desired end. While employee Dan Moreno had no pecu-
niary interest in the outcome of this matter and while his em-
ployment with Respondent continued after the strike, his de-
meanor, while testifying, seemed to be that of a witness who
is merely attempting to buttress the position of his side rather
than honestly recounting the events at issue. In particular, I
found rather troubling and inexplicable (except as fabrica-
tion) his corroboration of Arista's pretrial affidavit statement,
which the alleged discriminatee contradicted at the hearing,
regarding the time that he (Arista) departed from the scene
of the picketingÐapproximately an hour before the rock
throwing began, and of Khan's disingenuous assertion of a
shoulder injury. Finally, while not demonstrating the men-
dacity of Mohammed Khan, Patrick Kee did not exhibit the
demeanor of an entirely candid and truthful witness. Accord-
ingly, noting a glaring contradiction27in his trial testimonyas to what he was able to observe that afternoon and the sin-
gularly more impressive testimony of Jackie Shaw, I harbor
doubts as to the ability of Kee to have observed what he
claimed and to his veracity, as well.Based on the foregoing credibility analysis and the recordas a whole, while it cannot be stated with any degree of cer-tainty that either Mohammed Khan or Isaac Arista actually
participated in the October 6 rock throwing, one may justifi-
ably conclude that counsel for the General Counsel has failed
to establish that each, in fact, did not. In these regards, at
the outset, I place no reliance on the supposed ``eyewitness''
testimony of Patrick Kee, believing that it would have been
virtually impossible for him to have identified anyone cross
the street that afternoon and that, therefore, he fabricated his
testimony with regard to what he saw. Thus, according to the
candid testimony of Jackie Shaw, when the rock barrage
began, Kee was not even inside the guard shed and that
when he did enter and looked out the front window, the rock
throwing had almost entirely petered out. Further, the win-
dow was covered with dry splattered egg whites and yolks, 541NATIONAL GYPSUM CO.rendering any observations at a distance of 50 yards ``blur-ry'' at best, and cars were parked along the opposite side of
Church Street and in the driveway of the Happy Valley Inn,
resulting in only individuals' heads being visible from inside
the guard shack. Also the people ``were all bunched to-
gether,'' making individual identification impossible. In these
circumstances, including Shaw's observation that the rock
throwers were in the midst of the gathered crowd of strikers
and their supporters and not standing apart while throwing
anything, I place no reliance on Kee's claimed eye witness
identification and believe that he could not have identified
any perpetrator that day and that, in order to justify punish-
ment for the misconduct, he (Kee) fabricated his identifica-
tion of the rock throwers, choosing the names of strikers,
who had previously been pointed out to him by Sam Franco,
and blaming them for the misconduct. However, notwith-
standing the foregoing, I cannot find that neither Khan nor
Arista participated in the rock throwing. In so concluding, I
rely on the fact that both apparently were present at the time
of the incident and on my belief that each alleged
discriminatee as untruthful when he denied participation. As
to Mohammed Khan, his denial was predicated on his injured
right shoulder and resulting inability to raise his right arm in
a throwing motion without enduring severe pain. Given what
I perceive to be the sham nature of the injury, Khan's denial
of participation can be given no credence. With regard to
Arista, I note that, by all accounts, the rock-throwing barrage
occurred between 4 and 4:30 p.m. and that he admitted being
present across the street from the plant until 4:30. Given
what I perceive as a likelihood that Arista would fabricate
in order to achieve a desired result and the utter lack of a
credible corroborative testimony as to his nonparticipation in
the rockthrowing, Arista's denial of being involved must be
viewed with skepticism. Accordingly, as with Khan, I cannot
find that the General Counsel has met its burden of proofthat Arista, in fact, was not guilty of the attributed mis-
conduct.Based on the record as a whole, the conclusion is war-ranted that Respondent has established that it had an ``honest
belief'' that Mohammed Khan and Isaac Arista participated
in the rockthrowing incident on October 26. The further con-
clusion is warranted that the General Counsel has failed to
establish that neither discriminatee, in fact, engaged in the
asserted misconduct. Moreover, the Board has held that
rockthrowing, in the presence of other strikers, tends to co-
erce the innocent striking employees and justifies adverse
consequences, including discharge. Clougherty Packing Co.,292 NLRB 1139 (1989); PBA Inc., 270 NLRB 998 (1984);Hotel Holiday Inn, 265 NLRB 1513 (198). In light of theforegoing, the General Counsel has not proven that the dis-
charge of Khan and Arista were violative of Section 8(a)(1)
and (3) of the Act, and I shall recommend dismissal of the
complaint allegations, involving them.2. SalasMy determination as to the legality of the October 28 dis-charge of Salvador Salas is governed by the traditional pre-
cepts of Board law in 8(a)(1) and (3) discharge cases, as
modified by the Board's decision in Wright Line, 251 NLRB1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied
453 U.S. 989 (1982), approved in NLRB v. TransportationManagement Corp., 462 U.S. 393 (1983). Thus, in order toestablish a prima facie violation of Section 8(a)(1) and (3)of the Act, the General Counsel must establish (1) that the
alleged discriminatees engaged in union activities; (2) that
the employer had knowledge of such; (3) that the employer's
actions were motivated by union animus; and (4) that the dis-
charge had the effect of encouraging or discouraging mem-
bership in a labor organization. WMUR-TV, 253 NLRB 697,703 (1980). Further, the General Counsel has the burden of
proving the aforementioned by a preponderance of the evi-
dence. Gonic Mfg. Co., 141 NLRB 201, 209 (1963). Whilethe aforementioned analysis was easily applied in cases in
which the employer's motivation was straightforward, con-
ceptual problems arose in 20 cases in which the record evi-
dence disclosed the presence of both a lawful cause and an
unlawful cause for the discharge. In order to resolve this am-
biguity, in Wright Line, supra, the Board established the fol-lowing causation test in all 8(a)(1 and (3) cases involving
employer motivation. ``First, we shall require that the Gen-
eral Counsel make a prima facie showing sufficient to sup-
port the inference that protected conduct was a `motivating
factor' in the employer's decision. Once this is established,
the burden will shift to the employer to demonstrate that the
same action would have taken place even in the absence of
the protected conduct.'' Id. at 1089. Two points are relevant
to the foregoing analytical approach. First, in concluding that
the General Counsel has established a prima facie violation
of the Act, the Board will not ``quantitatively analyze'' the
effect of the unlawful motive. The existence of such is suffi-
cient to make a discharge a violation of the Act. Id. at 1089
fn. 14. Second, pretextual discharge cases should be viewed
as those in which ``the defense of business justification is
wholly without merit'' (id. at 1084 fn. 5), and the ``burden
shifting'' analysis of Wright Line need not be utilized. ArthurYoung & Co., 291 NLRB 39 (1988).As with the other alleged discriminatees, analysis of thecomplaint allegations involving Salvador Salas depends on
my resolution of the credibility of the witnesses and, in this
regard, I fully credit the testimony of Supervisors Malcolm
Messer and Merle Davidson and employee Reuben Moreno.
Each of the individuals impressed me as being an honest and
forthright witness and as truthfully testifying to what oc-
curred. Likewise, Sam Franco, as the personnel and safely
supervisor, appeared to be testifying in a candid manner, and
he shall be credited with regard to his version of the instant
events. Finally, in contrast to the above witnesses, neither al-
leged discriminatee Salas nor Michael Rogge, the plant man-
ager, exhibited the testimonial demeanor of an honest wit-
ness. Salas seemed to be testifying in a contrived manner
calculated to enhance the complaint allegations in his regard,
and Rogge's demeanor was that of the quintessential dis-
ingenuous witness. Accordingly, each shall be credited only
when his testimony specifically corroborated by that of the
above more credible witnesses. However, while neither ap-
peared to be at all candid, as between themselves, I found
Salas to have been the more reliable and shall credit him
whenever his testimony and that of Rogge are in conflict.Based on the foregoing, and the record as a whole, I findthat, on arriving at the plant on October 28 and discovering
the debris in the loading dock area, resulting from the rock,
bottle, and egg throwing 2 days earlier, Plant Manager Rogge
became upset and was determined to punish the Union,
which he blamed for the rock and bottle throwing, by assign- 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
28Rogge admitted that he knew Salas had been a union steward in the past,and Salas stated that he had filed no fewer than 25 employee grievances.29I believe that Salas fabricated his testimony regarding his discussion ofan 11 a.m. lunchbreak with Davidson in order to excuse his clear misfeasance
in taking lunch when he did on October 8.30It would appear that, at most, Salas may have taken an unauthorizedlunchbreak. While such may have warranted discipline, I do not believe his
conduct rose to the level of walking off the job. In so concluding, I do not
disagree with a disciplinary determination which is certainly within Respond-ing the cleanup work to union officers who were workingthat morning. That this finding is justified, indeed, mandated,
can best be seen from the facts that Rogge bypassed Merle
Davidson in assigning the work to Salas when such work is
normally performed by janitors under the latter's supervision
and he had employees available to do the sweeping; that the
work clearly was not a desirable task and perhaps, in
Davidson's view, ``shitty''; that Rogge initially attempted to
assign the sweeping to a member of the union's negotiating
committee, Bill DeSersa, who occupied a skilled position at
the plant; that, when he learned DeSersa was ill, Rogge im-
mediately selected Union Shop Steward Salas to do the
sweeping, without consulting with his Supervisor Messer,
and ordered the latter to have Salas report to Davidson; and
that removing the alleged discriminatee from the powerhouse
resulted in disruption in the work assignments in that under-
staffed department. In this regard, I specifically do not credit
Rogge's insistence that he was unaware of Salas' status as
steward at the time.28Further, I find that, when Salas re-ported to Davidson, nothing was asked or said about a
lunchbreak and that, either mistakenly believing he would be
able to take his lunchbreak at his accustomed eating time or
deliberately violating Respondent's policy that temporarily
assigned employees take lunch at the same time as employ-
ees of the department to which the are assigned,29Salas leftthe plant at approximately 11 a.m. and went across the street
to the Happy Valley Inn for lunch. Subsequently, after re-
turning to the plant a half hour later and unwillingly accom-
panying Sam Franco to Rogge's office, Salas had what must
be characterized as a disciplinary interview with the plant
manager during which Salas told Rogge that he was a shop
steward and that he had gone across the street in order to
eat lunch. Also, in response to Rogge's comment that, as a
fireman, he did not have a scheduled lunchbreak, Salas re-sponded that he was entitled to a lunchbreak ``as long as I'm
working in a labor pool.'' Finally, notwithstanding Salas' ex-
planation for leaving the plant at 11 that morning, Rogge
abruptly informed Salas that he was terminated for ``walking
off the job'' without permission.The foregoing factual findings are, I believe, sufficient toestablish a prima facie violation of Section 8(a)(1) and (3)
of the Act as to the discharge of Salvador Salas. Thus, the
termination occurred the day after the conclusion of a 5-day
work stoppage, a source of labor unrest which had been ex-
acerbated by a rock and bottle barrage aimed at the loading
dock area during the last day of picketing. The record estab-
lishes that Salas participated in the protected concerted activ-
ity and that he was a union steward at the inception of the
strike, a fact known to Respondent. Moreover, as stated
above, on October 28 when he observed the debris, which
resulted from the above rock and bottle barrage, Plant Man-
ager Rogge decided to punish the Union for this misconduct
by assigning the onerous task of cleaning up the mess to
union officials who were at work that morning. As argued
by counsel, it is rather ``improbable'' that Respondent ``ran-
domly'' selected two employees, who just happened to be
union officials, for the job while bypassing janitorial employ-ees who were available for selection. The more plausible ex-planation is that Respondent meant to harass union officials
for what had occurred on October 26. Further, there exists
ample justification for believing that what resulted in the ter-
mination was a ``misunderstanding'' rather than an act of in-
subordination meriting discipline. Accordingly, there exists
sufficient record evidence that Respondent was unlawfully
motivated when it terminated Salas.At this point, pursuant to Wright Line, supra, the burdenshifted to Respondent to establish that, even absent the exist-
ence of the aforementioned unlawful animus, it nevertheless,
would have discharged the alleged discriminatee Salas. In
this regard, Respondent argues that it terminated Salas for
walking off the job at 11 a.m. on October 28 without permis-
sion and that its conclusion that he had engaged in the as-
serted misconduct was a logical inference based on what oc-
curred. Indeed, given the facts that Salas abruptly stopped
working and went across the street to the Happy Valley Inn
and that he did so without authorization and at a time when
the employees in the department, to which he had been as-
signed, remained at work, one might cursorily conclude, as
did Respondent, that Salas had, in fact, walked off the job.
However, more than superficial analysis would have estab-
lished that a more likely explanation existed. Thus, by the
time he stopped working, the alleged discriminatee had vir-
tually completed the onerous sweeping job which he had
been given and he had done so willingly, without complaint.
Also, he returned to the plant approximately a half hour after
leavingÐa fact consistent with the length of employee
lunchbreaks. Further, Rogge was aware that Salas had been
at the Happy Valley Inn, a popular lunch location for plant
employees. Moreover, on returning to the plant and rather
than acting in the insolent manner one would expect of an
employee who walked off a job, Salas resumed his sweeping
duties. Finally, while, as Rogge discovered, powerhouse fire-
men did not receive regularly scheduled lunchbreaks, an in-
depth investigation surely would have revealed that firemen
and other powerhouse employees, such as Salas, customarilyeat their lunches at 11 a.m. Utterly without regard to what
close scrutiny of the facts would have revealed, Respondent
acted on its spectral and unreasoned assumption and decided
to terminate the alleged discriminatee.Rather than merely being negligent and hasty, the portraitemerges of an employer consumed by unlawful animus
against the Union because of the strike, determined to punish
the union leadership for the damage resulting from the wan-
ton rock and bottle barrage of 2 days earlier, and, in the
words of counsel for the General Counsel, ``predisposed to
finding fault with Salas' behavior.'' Put another way, my
perception is that Respondent would not have acted against
the alleged discriminatee, as it did, absent its unlawful ani-
mus. That my belief is accurate may best be seen from Plant
Manager Rogge's behavior on hearing Salas' explanation for
his behavior that morning. Thus, without considering what
Salas saidÐor how it fit a more reasoned view of the factsÐ
or consulting with Sam Franco who was present and listen-
ing, Rogge blurted out that Salas had engaged in serious mis-
conduct30and would be terminated. Finally, even assuming 543NATIONAL GYPSUM CO.ent's province to make. Rather, I find that Respondent's conduct was basedon unlawful considerations and, hence, unlawful.31Under New Horizons, interest is computed at the ``short-term Federalrate'' for the underpayment of taxes as set forth in the 1986 amendment to
6 U.S.C. §6621.
32If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.33The record establishes that the Newark Sierra Company purchased theStockton plant from Respondent in August 1989; however, there is no record
evidence as to whether Newark Sierra Company is a successor to Respondent
or whether it took over Respondent's business operations with knowledge of
the latter's potential unfair labor practice liability. These matters may be liti-gated at the compliance stage and, until such are settled, my recommended
Order only applies to the Respondent.34If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''that, as Franco testified, Rogge did not believe what Salassaid, one may doubt the punishment inflicted absent unlawful
animus. In this regard, I note that, prior to this incident, no
long-time employee had ever been terminated for similar
misconduct.In view of what I perceive as Respondent's demonstrableanimus toward the Union's leadership, I am convinced that
the termination of Salvador Salas resulted from his position
as a shop steward and not from any business considerations
or asserted misconduct and that, therefore, he was terminated
by Respondent in violation of Section 8(a)(1) and (3) of the
Act.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce andin a business affecting commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.2. By terminating employee Salvador Salas because of hisunion activities, Respondent engaged in conduct violative of
Section 8(a)(1) and (3) of the Act.3. Respondent's unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4. Respondent engaged in no other unfair labor practices.REMEDYHaving found that Respondent has engaged in certain un-fair labor practices in violation of Section 8(a)(l) and (3) of
the Act, I will recommend that Respondent be ordered to
cease and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.Having found that the Respondent unlawfully dischargedemployee Salvador Salas, I recommend that the Respondent
be ordered to offer immediate reinstatement to his former job
or, if such job no longer exists, to a substantially equivalent
job, without loss of seniority or any other rights or privi-
leges, and make him whole for any loss of earnings and
other benefits, computed on a quarterly basis from date of
discharge to date of proper offer of reinstatement, less any
net interim earnings, as prescribed in F. W. Woolworth Co.,90 NLRB 289 (1950), plus interest as computed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987).31On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended32ORDERThe Respondent, Gold Bond Building Products, a Divisionof National Gypsum Company, Stockton, California, its offi-
cers, agents, successors,33and assigns, shall1. Cease and desist from(a) Discharging employees because they engaged in unionor other protected concerted activities.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer reinstatement to Salvador Salas to his former po-sition or, if that job no longer exists, to a substantially equiv-
alent position of employment and make him whole for any
loss of earnings and other benefits suffered as a result of the
discrimination against him in the manner set forth in the
remedy section above.(b) Remove from its files any reference to the October 28,1988 termination of Salas and notify him, in writing, that this
has been done and that evidence of his discharge will not be
used as a basis for any future personnel action against him.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at the Stockton plant, copies of the attached noticemarked ``Appendix.''34Copies of the notice, on forms pro-vided by the Regional Director for Region 32, after being
signed by the Respondent's authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITSFURTHERORDERED
that the complaint be dismissed in-sofar as it alleges that Respondent violated Section 8(a)(1)and (3) of the Act by terminating employees Mohammed
Khan and Isaac Arista.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
discharge employees because they have en-gaged in union or other protected concerted activities. 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer reinstatement to Salvador Salas to hisformer position or, if that job no longer exists, to a substan-
tially equivalent position of employment and WEWILL
makehim whole for for any loss of earnings and other benefitssuffered as result of the discrimination against him.GOLDBONDBUILDINGPRODUCTS, ADIVI-SIONOF
NATIONALGYPSUMCOMPANY